EXHIBIT CREDIT AGREEMENT THIS CREDIT AGREEMENT (together with all Exhibits hereto, and as supplemented, modified, amended or restated from time to time in the manner provided herein, this “Agreement”), dated March 25, 2010 (the “Effective Date”), is by and between RECOVERY ENERGY, INC., a Nevada corporation (“Borrower”), and HEXAGON INVESTMENTS, LLC, a Colorado limited liability company (“Lender”). RECITALS A.Borrower intends to acquire certain oil and gas properties, as described in ExhibitA attached hereto, together with all improvements located thereon, including, without limitation, any fixtures, structures and appurtenances now or later to be located thereon (the “Oil and Gas Properties”), pursuant to that certain Purchase and Sale Agreement, dated effective as of April 1, 2010, between Edward Mike Davis, L.L.C., a Nevada limited liability company, as seller, and Borrower, as purchaser (the “Purchase Agreement”); B.Borrower has requested that Lender extend a term loan to Borrower in the principal amount of $6,000,000, to be used by Borrower in connection with the acquisition of the Oil and Gas Properties; and C.Lender has agreed to extend a term loan to Borrower in the principal amount of $6,000,000, on the terms and conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements contained herein, the parties hereto agree as follows: I.DEFINITIONS AND REFERENCES Section 1.1Defined Terms . As used in this Agreement, each of the following terms shall have the meaning given it in this Section1.1 or in the sections and subsections referred to below: “Agreement” has the meaning set forth in the introductory paragraph. “Applicable Environmental Law” means any law, order, rule or regulation pertaining to health or the environment (as the same now exist or are hereafter enacted and/or amended). “Borrower” has the meaning set forth in the introductory paragraph. “Business Day” means any day which is not a Saturday, a Sunday or a legal holiday on which commercial banks are authorized or required to be closed in Denver, Colorado. “Collateral” means all tangible or intangible real or personal property which, under the terms of any Security Document, is or is purported to be covered thereby or subject thereto. “Debt” means, as to any Person, all indebtedness, liabilities and obligations of such Person, whether primary or secondary, direct or indirect, absolute or contingent. -1- “Default” means any Event of Default and any default, event or condition which would, with the giving of any requisite notice and/or the passage of time, constitute an Event of Default. “Default Rate” is 20.00% per annum. “Earned Properties” has the meaning set forth in Section 7.1(b). “Event of Default” has the meaning set forth in Section7.1. “Fiscal Quarter” means a three-month period ending on the last day of March, June, September or December of any year. “Fiscal Year” means a twelve-month period ending on December31 of any year. “GAAP” means those generally accepted accounting principles and practices which are recognized as such by the Financial Accounting Standards Board (or any generally recognized successor) and which, in the case of Borrower: (a)are applied for all periods in a consistent manner, and (b)are consistently applied for all periods after the date hereof so as to properly reflect the financial condition, and the results of operations and changes in financial position, of Borrower. “Gross Proceeds of Production” means the gross proceeds from the sale of hydrocarbon production attributable to the Oil and Gas Properties and actually received by or on behalf of Borrower during any calendar month, less Third-Party Proceeds for the same calendar month associated with the Oil and Gas Properties. “Initial Engineering Report” means the engineering report dated March 10, 2010, and updated March 17, 2010, covering the Oil and Gas Properties, prepared by Ralph E. Davis Associates, a Texas Registered Engineering Firm. “Initial Financial Statement” means the financial statement of Borrower dated as of December31, 2009, a copy of which has heretofore been delivered by Borrower to Lender. “Lien” means, with respect to any property or assets, any right or interest therein of a creditor to secure Debt owed to him or any other arrangement with such creditor which provides for the payment of such Debt out of such property or assets or which allows him to have such Debt satisfied out of such property or assets prior to the general creditors of any owner thereof, including any lien, mortgage, security interest, pledge, deposit, production payment, rights of a vendor under any title retention or conditional sale agreement or lease substantially equivalent thereto, or any other charge or encumbrance for security purposes, whether arising by law or agreement or otherwise, but excluding any right of offset which arises without agreement in the ordinary course of business. “Loan Documents” means this Agreement, the Security Documents, the Note, and all other agreements, certificates, legal opinions and other documents, instruments and writings heretofore or hereafter delivered in connection herewith or therewith pertaining to the Loan. “Loan” has the meaning set forth in Section2.1. “Maturity Date” means
